 

 

March 1, 2011

 

 

[Purchaser]

 

RE: Mutual Termination of Stock Purchase Agreement Dated May 4, 2010

 

It is mutually understood that the Stock Purchase Agreement (the “Agreement”)
made as of the 4th day of May, 2010, by and between Advanced Voice Recognition
Systems, Inc., a Nevada corporation (“AVRS”) and the “Purchaser” will not be
fulfilled according to the terms of the agreement and is terminated effective
March 1, 2011.

 

Please indicate your acceptance by signing in the space provided and returning
to the Company by fax or email as soon as executed.

 

 

Sincerely,

 

 

 

 

 

Diana Jakowchuk

 

Purchaser

Title: Secretary Treasurer

 

Title:

Date:

 

Date:

 

 

 

 